Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements filed 4/29/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 24  
It recites the limitation "the elongate body".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether it should be taken to refer to the body and require that it be elongated or if it refers to some other elongate body.
It is unclear whether the opening at the distal end of the elongate body allows connection of the attachment device, if it is sufficient to allow connection of the strap that connects the node of the body to the attachment device, or if it has some other scope. Additionally, as claimed the opening that the strap attaches to is part of the attachment element rather than the body, leading to further confusion as to the scope of the claim language and how the invention meets its limitations. 
	The remainder of this office action is based on the invention as best understood by Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,986,907. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of this application is similar to claim 1 of the ‘907 patent but replaces the term “cord” with “strap” which is an art known substitute, has the strap extend from rather than be secured to the attachment element which are similar in scope, and uses the term “attachment device” which is broader than the “clasp” of the ‘907 patent (noting also that claim 25 adds that the attachment device is one of several items including a clasp); claims 22-23 are equivalent to claims 2-3 of the ‘907 patent; as to claim 24, claim 11 of the ‘907 patent indicates that the attachment element defines an aperture for coupling the flexible cord to the attachment element and the cord is equivalent to the strap and couples the attachment device to the body and so this limitation is obvious; as to claim 28 the ‘907 discloses elastomeric materials for other parts, and it is Examiner’s position that elastomeric materials are known in the art and suitable for use in straps and so would have been obvious to use for the strap for the art known benefits of elastomeric materials or any particular elastomeric material or as a mere selection of an art appropriate material to use; claim 29 is equivalent to claim 9 of the ’907 patent but replaces “cord” with “strap” and “extending from” instead of “coupled to”; claim 30 is equivalent to claim 10, claim 31 is equivalent to claim 12, claim 33 is equivalent to claim 14; as to claim 32, claim 6 recites that the body, retainers, node, and attachment device are all a single integral unitary device and claim 5 from which it depends indicates that the body is elastomeric and so it would have been obvious to form the claim 9 structure in this fashion; as to claims 26 and 34 the ‘907 patent does not specify removable or non-removable attachment but using a removable attachment is obvious for the art known benefits of removability, as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04) or as doing so is “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. it is either removable or non-removable and either is obvious to try for the benefits of that selection); claim 35 is similar to claim 1 of the ‘907 patent but is broader as it recites that the strap is secured to the node without requiring the attachment element coupled to the node (i.e. the strap could be secured via an attachment element or some other structure); claim 36 merely adds limitations similar to those of claim 9 to the subject matter of claim 35 and so would have been obvious in view of the ‘907 patent’s claims; claim 37 is similar to claim 5 but replaces “connected” with the equivalent “coupled” and is broader as it lacks the limitation that the attachment element include an aperture formed therein.
Claims 29-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,060,588 or claims 1-15 of U.S. Patent #9,980,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘588 or ‘542 patent disclose similar subject matter to the claims of this application, e.g. claim 6 of the ‘588 patent discloses substantially the subject matter of claim 29 (e.g. the retainers are elongate bands secured to the panel and two extend downwardly from the node to the panel and therefore connect to the panel at their other end, the tether is an attachment element as claimed, claim 6 adds the strap largely as claimed and making it flexible is obvious and also the attachment device), as to claim 30 the listed structures are known attachment devices and would have been obvious to use, claim 9’s diamond shape renders obvious increasing the width of the panel as it extends downwardly from the upper node as recited in claim 31, claim 11 renders obvious claim 32’s integral formation of the parts, claim 34’s removable securement is obvious for the art known benefits of removability, as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04) or as doing so is “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. it is either removable or non-removable and either is obvious to try for the benefits of that selection); claims 35-37 are similarly obvious over claims with similar limitations in the ‘588 patent; claim 4 of the ‘542 patent has similar scope to claim 29 of this application, and other claims have limitations corresponding to limitations of the other claims listed above.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,986,907 in view of claims 1-25 of U.S. Patent No. 9,060,588 or claims 1-15 of U.S. Patent #9,980,542. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘588 and ‘542 patent disclose an elongate tether as an attachment element to attach a strap/cord to a similar body, which renders obvious forming the attachment element of the ‘907 patent as an elongated tether.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734